Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment entered on July 01, 2021 has addressed the claim objection & 35 USC 112(b) rejection set forth in the previous office action.  Claims 11-13 & 26 have been cancelled & Claims 15-25 have been previously withdrawn.  Claims 1-10 & 14-25 and new Claims 27-30 remain pending.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 - Line 2 recites “comprise power fluid pressure, and jet pump pressure” wherein the comma should be removed so it recites “comprise power fluid pressure and jet pump pressure”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (US 7,255,175 B2) (Jackson hereinafter) in further view of Nguyen et al (US 2017/0363088 A1) (Nguyen hereinafter) & Tomita et al (US 2009/0167109 A1) (Tomita hereinafter), and as evidenced by Lannom et al (US 9,103,199 B2) (Lannom hereinafter).
Regarding Claim 1, Jackson discloses:  A jet pump system (10) for facilitating production of a subterranean fluid from a wellbore at a wellsite (Abstract), the wellsite having production equipment (62, 40, 38) disposed about the wellbore to produce the subterranean fluid according to production parameters (Column 4 - Lines 28-31), the jet pump system (10) comprising: 
a downhole assembly and a jet pump (Figure 4) deployed into the wellbore (Abstract), the downhole assembly comprising an intake configured such that a subterranean fluid flows into the intake (see the annotation of Figure 4 below), the jet pump comprising a nozzle (22), a throat (28), and an exit port configured such that a power fluid passes through the nozzle, the power fluid and the subterranean fluid flow into the throat, and the power fluid and the subterranean fluid exit the jet pump through the exit port (see the annotation of Figure 4 below); 
a surface pump (40) fluidly coupled to the jet pump to pump a power fluid through the jet pump (Abstract), the surface pump (40) comprising a pump motor (38); 
one or more surface pump gauge, meter or sensor (50) coupled to the surface pump to measure pumping parameters (Figure 1) the measured pumping parameters comprising power fluid parameters of the power fluid (Figure 1; Abstract), the power fluid parameters comprising a flow rate of the power fluid (Column 4 - Lines 1-3); and 
a pump driver (Column 4 - Lines 28-31) coupled to the surface pump, comprising: 
a variable speed drive coupled to the pump motor of the surface pump to change the drive frequency whereby the surface pump is selectively varied to optimize production (Column 4 - Lines 28-31).  
Jackson is silent regarding one of the measured pumping parameters comprising a drive frequency of the pump motor; and
the pump driver comprising: 
sensor inputs to receive the measured production parameters of the subterranean fluid produced from the wellbore, the sensor inputs further coupled to the one or more surface pump gauge, meter, or sensor to receive the measured pumping parameters; and
a processing unit programmed to determine, based on the power fluid parameters and measured production parameters, either a first relationship between a production rate of the subterranean fluid and the drive frequency of the pump motor or a second relationship between a pump intake pressure at the intake of the jet pump and the drive frequency of the pump motor; and
where the variable speed drive changes the drive frequency based on the power fluid parameters and the production parameters.
Nguyen does teach:  a downhole well pump (Figure 1) comprising a pump drive (115) comprising a variable speed drive (170) that drives a pump (112) to discharge production fluid from a well (Figure 1), where the well pump comprises a plurality of sensors (116 & 120) that provide measurements relating to one or more operating parameters including, but not limited to, drive frequency, pump flow rate, pump discharge pressure, pump intake pressure (see Paragraph 52) where the sensor measurements are inputted into a controller (130) so that the variable speed drive can change the drive frequency of the motor based on the detected power fluid parameters and the production parameters (see Paragraph 53).  The controller (130) includes a processing device (190) that is programmed to determine the occurrence of some type of operational event based on the relationship between various monitored operating parameters the occurrence of some type of operational event (Paragraphs 42, 52 & 57;  Paragraphs 52 & 57 describe how various sensors are used to measure various operating parameters of the system (such as drive current, motor temperature, pump intake pressure, pump discharge pressure, static intake pressure, drive frequency, pump flow rate, and the like).  Paragraph 42 describes how the controller also uses derived parameters (e.g. from algorithms or modelling) or completion information (e.g. pump curves, inflow performance), where at least the “pump curves” would be a curves of the relationship between at least two operational values of the pump).
Jackson is directed to a downhole pump assembly with a pressure sensor (52) & flow meter (50) for allowing an operator to monitor the operating conditions of the surface pump (Column 3 - Lines 34-37) and that the operation of the surface pump can be controlled by a variable speed drive (Column 4 - Lines 28-31).  Having a controller that is able to adjust the operating speed of Jackson’s surface pump motor automatically based on the detected power fluid pressure & flow rate (as taught by Nguyen) would provide the benefit of having a pump assembly that does not require direct action from an operator to maintain desired production flow rates.  The examiner 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the downhole jet pump assembly of Jackson such that the operation of the surface pumps motor was automatically adjusted based on detected fluid operation parameters (such as drive frequency & pump flow rate), as taught by Nguyen.  This would provide the benefit of allowing the pumps operation to be automatically adjusted without direct action by an operator.  
Tomita is also directed to a control unit that modifies/adjusts a drive voltage & drive frequency of the drive unit for a pump (see Paragraph 9), where the controller detects a signal corresponding to the discharge rate of the fluid from the pump AND the control of the drive voltage and drive frequency of the drive unit is on the basis of the signal (corresponding to the discharge rate of the fluid) so that the discharge rate of the fluid from the pump can be controlled at a proper rate (its maximum), 
So Jackson is directed to a downhole pump assembly with various sensors for monitoring the operating conditions of the system (Column 3 - Lines 34-37) and that the operation of the surface pump can be controlled by a variable speed drive (Column 4 - Lines 28-31).  Nguyen teaches how it would have been known to have the controller automatically adjust the operation of the drive unit using various measurements from the detection of some operational event, where such measurements includes derived parameters (e.g. from algorithms or modelling) or completion information (e.g. pump curves, inflow performance) (see Paragraph 42).  While Nguyen does not give any explicit examples to the types of pump curves used, Tomita teaches how it would have been known to control the drive unit of a pump based on the relationship between the discharge flow rate of the pump and the drive frequency (see Paragraph 10).  PLEASE NOTE, the modification of Jackson in view of Tomita (to have the controller of Jackson capable of using the relationship between the drive frequency & flow rate) would not conflict with the modification of Jackson in view of Nguyen (as identified above).  This is because, as noted above, Nguyen describes in Paragraph 42 how their controller uses derived parameters (e.g. from algorithms or modelling) or completion information (e.g. pump curves, inflow performance).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the downhole jet pump assembly of Jackson (as modified by Nguyen) such that the controller was able to control the operation of the drive unit using the relationship between the drive frequency & pump flow rate, as taught by Tomita.    
Regarding Claim 3, Jackson in view of Nguyen & Tomita teaches the invention as disclosed above in Claim 1, wherein Jackson further teaches:  wherein the pump motor has a rotatable shaft (Figure 1; Column 3 - Lines 18-20), the rotatable shaft rotatable at the drive frequency (Column 4 - Lines 28-31; This paragraph describes how the motor is a variable speed motor which would result in the motors shaft rotating at the drive frequency).
Regarding Claim 4, Jackson in view of Nguyen & Tomita teaches the invention as disclosed above in Claim 3, wherein Jackson in view of Nguyen further teaches:  wherein the variable speed drive is coupled to the surface pump gauge to change the drive frequency of the pump motor based on the surface pump gauge (In view of Claim 1, Jackson was modified with Nguyen’s teaching of having the well systems various sensors/gauges coupled to a controller so that the controller can modify the surface pumps operation based on these measurements, Paragraph 53).
Regarding Claim 10, Jackson in view of Nguyen & Tomita teaches the invention as disclosed above in Claim 1, wherein Jackson is silent regarding:  wherein the pump driver further comprises an input/output device or a communicator.
However, Nguyen teaches how the controller (130) is able to present data to a user through a display device coupled to the processing device (190), through a user device coupled to the network (101), OR other similar manners (see Paragraph 53).  Nguyen is even specific with the embodiment with the network that can comprise a cellular network and the user device is a mobile phone, a smartphone or the like (see Paragraph 54).  In at least this embodiment the “mobile phone, smartphone or the like” would be considered an input/output device.
Modifying Jackson to have an input/output device coupled to the pump driver would provide the benefit of allowing a user to have greater ability in monitoring & controlling the operation of the pump assembly.
Therefore, the examiner holds that it would have been well within the capabilities of a person having ordinary skill in the art of the effective filing date of the claimed invention to modify the pump assembly of Jackson with a controller having an input/output device, as taught by Nguyen, to provide a user with more accessibility to the controller & the operating conditions of the jet pump assembly.
Regarding Claim 27, Jackson in view of Nguyen & Tomita teaches the invention as disclosed above in Claim 1, wherein Jackson (as modified by Nguyen & Tomita in view of Claim 1) further teaches:  wherein the variable speed drive is configured to change the drive frequency based on either a maximum of the first relationship or a minimum of the second relationship (Jackson was modified by Nguyen & Tomita to have the variable speed drive configured to change the drive frequency based on a first relationship (which is outlined as being between the production rate and the drive frequency) or a second relationship (which is outlined as being between the pump intake pressure and the drive frequency).  Tomita specifies in Paragraph 10 how the control unit controls the operation of the drive unit so that the discharge rate of the fluid from the hole [of the pump] can be controlled at a proper rate (its maximum).  So Tomita teaches how the variable speed drive is configured to change the drive frequency based on at least “a maximum of the first relationship”).  
Regarding Claim 2, Jackson in view of Nguyen & Tomita teaches the invention as disclosed above in Claim 27, wherein Jackson teaches:  wherein the power fluid parameters comprise power fluid pressure (Jackson teaches how a pressure gauge (52) measures the systems power fluid pressure).
Jackson in view of Nguyen teaches:  wherein the power fluid parameters being measured comprise power fluid pressure, and the jet pump pressure (Jackson was modified to have a pump intake pressure, drive frequency, pump discharge pressure, pump flow rate, and the like (see Paragraph 52)).  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Nguyen & Tomita (and as evidenced by Lannom) as applied to Claim 1 above, and further in view of Lewis (US 2015/0295403 A1) (Lewis hereinafter).
Regarding Claim 5, Jackson in view of Nguyen & Tomita teaches the invention as disclosed above in Claim 1, wherein Jackson, Nguyen & Tomita are all silent regarding:  wherein the pump driver further comprises a rectifier.
However, Lewis teaches how it was known that control systems for electric motors that can be used to drive a pump jet (see Paragraph 35 - Lines 1-4), where the control system controls the power flow through the first and second active rectifier/inverters (Paragraph 39).
The examiner holds that while Jackson, Nguyen & Tomita are silent about how the controller regulates the power being supplied to the surface pumps motor, it would have been obvious to a person having ordinary skill in the art that the power can be regulated using a rectifier/inverter.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the downhole jet pump assembly of Jackson (as modified to have a controller for automatically adjusting the operation of the motor based on measured fluid parameters, as taught by Nguyen) to have the power regulated by the controller using a rectifier/inverter, as taught by Lewis.  It is noted that a simple substitution of one known element (in this case, the generic controller that regulates the operation of a pumps in this case, a controller that regulates the operation of a pumps electric motor by supplying the power through a rectifier/inverter) to obtain predictable results (in this case, a controller that is capable of varying the operation of the pump to meet desired operating conditions) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 6, Jackson in view of Nguyen & Tomita teaches the invention as disclosed above in Claim 1, wherein Jackson, Nguyen & Tomita are all silent regarding:  wherein the pump driver further comprises an inverter.
However, Lewis teaches how it was known that control systems for electric motors that can be used to drive a pump jet (see Paragraph 35 - Lines 1-4), where the control system controls the power flow through the first and second active rectifier/inverters (Paragraph 39).
The examiner holds that while Jackson, Nguyen & Tomita are silent about how the controller regulates the power being supplied to the surface pumps motor, it would have been obvious to a person having ordinary skill in the art that the power can be regulated using a rectifier/inverter.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the downhole jet pump assembly of Jackson (as modified to have a controller for automatically adjusting the operation of the motor based on measured fluid parameters, as taught by Nguyen) to have the power regulated by the controller using a rectifier/inverter, as taught by Lewis.  It is noted that a simple substitution of one known element (in this case, the generic controller that regulates the operation of a pumps electric motor) for another (in this case, a controller that regulates the operation of a pumps electric motor by supplying the power through a rectifier/inverter) to obtain predictable results (in this case, a controller that is capable of varying the operation of the pump to meet desired operating conditions) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Nguyen & Tomita ( and as evidenced by Lannom) as applied to Claim 1 above, and further in view of Gonzales et al (US 2016/0314225 A1) (Gonzales hereinafter).
Regarding Claim 7, Jackson in view of Nguyen & Tomita teaches the invention as disclosed above in Claim 27, while Jackson is directed to a downhole jet pump with sensors monitoring the power fluid (via the pressure gauge (52) & flow meter (50) as shown in Figure 1) & Nguyen teaches how a controller has sensor inputs for receiving the measurements from a plurality of sensors to control the operation of a surface pump (see Column 3 - Lines 51-55), Jackson, Nguyen & Tomita are silent regarding:  wherein the sensor inputs are further coupled to one or more production gauge, meter, or sensor coupled to the production equipment to measure the production parameters of the subterranean fluid produced from the wellbore.
HOWEVER, Gonzales teaches how it was known at the effective filing date of the claimed invention that a downhole jet pump assembly (100) can have one or more gauges (130) for monitoring and/or controlling discharge from the jet pump (Figure 1; Paragraph 12 - Lines 52-60).
Nguyen discloses how the sensors can be placed to provide measurements relating to various operating parameters of the pump include the pump discharge pressure, pump flow rate, and the like (see Paragraph 52; Where in Jackson the fluid being discharged from the well 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Jackson (as modified above in view of Claim 27) such that the production equipment had production gauges, as taught by Gonzales, for allowing the control system to monitor and/or control for the fluid being discharged by the jet pump assembly (see Paragraph 12 - Lines 52-60).
Regarding Claim 8, Jackson in view of Nguyen, Tomita & Gonzales teaches the invention as disclosed above in Claim 7, wherein Jackson in view of Nguyen & Gonzales further teaches: wherein the sensor inputs are coupled to the production gauges to receive the measured production parameters therefrom, and wherein the pump driver varies the drive frequency of the surface pump (In view of Claim 1, the jet pump system with a variably driven surface pump of Jackson was modified with Nguyen’s teaching of having a controller that used the measurements from various sensors disposed at suitable locations within the downhole jet pump assembly to control the operation of surface pump which was supplying pressurized fluid into the well (see the rejection of Claim 1 above).  Jackson was further modified by Gonzales (in view of Claim 7) to have gauges coupled to the production equipment to monitor the parameters of the production fluid, so that the system can control the production fluid being discharged by the jet pump (see the rejection of Claim 7 above).  The proposed combination (of adding production gauges to the jet pump assembly of Jackson to send signals to the controller of Nguyen) would result in the sensor inputs are coupled to the production gauges to receive the measured production parameters therefore, and wherein the pump driver varies the drive frequency of the jet pump)
Regarding Claim 9, Jackson in view of Nguyen, Tomita & Gonzales teaches the invention as disclosed above in Claim 7, wherein Jackson in view of Nguyen further teaches:  wherein the sensor inputs are coupled to sensors positioned about the wellsite to receive wellsite parameters therefrom (In view of Claim 1, the jet pump system with a variably driven surface pump of Jackson was modified with Nguyen’s teaching of having a controller that used the measurements from various sensors disposed at suitable locations within the downhole jet pump assembly to control the operation of surface pump which was supplying pressurized fluid into the well (see the rejection of Claim 1 above).). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Nguyen & Tahmassebpur et al (US 2014/0072452 A1) (Tahmassebpur hereinafter), and as evidenced by Lannom.
Regarding Claim 14, Jackson discloses:  A jet pump system (10) for facilitating production of a subterranean fluid from a wellbore at a wellsite (Abstract), the wellbore having production tubing (16) disposed therein (Figures 1 & 4), the production tubing (16) having a production meter (50) to measure a production rate of the subterranean fluid (Figure 1), the jet pump system (10) comprising: 
a jet pump (Figure 4) deployed into the wellbore (Abstract; Figure 4); 
a surface pump (40) fluidly coupled to the jet pump to pump a power fluid through the jet pump (Abstract); 
one or more surface pump gauge (52), meter, or sensor coupled to the surface pump to measure pumping parameters, the measured pumping parameters comprising power fluid parameters of the power fluid (Figure 1); and 
a pump driver (Column 4 - Lines 28-31), the pump driver being coupled to the surface pump to change a speed or torque of a motor (38) of the surface pump (see Column 4 - Lines 28-31).
Jackson is silent regarding:  the pump driver being coupled to the one or more surface pump gauge, meter, or sensor, the pump driver being configured to receive the measured pumping parameters,
wherein the pump driver changes the speed/torque of the motor based on the measured pumping parameters and the production rate of the subterranean fluid, the pump driver being configured to determine either a first relationship between the production rate of the subterranean fluid and a jet pressure at a downstream side of a nozzle of the jet pump or a second relationship between a pump intake pressure at an intake of the jet pump and the jet pressure at the downstream side of the nozzle of the jet pump, and the pump driver being configured to selectively vary pumping of the power fluid into the wellbore to optimize production based on a target jet pressure at a downstream side of a nozzle of the jet pump that is determined based on either the first relationship or the second relationship.
Nguyen does teach:  a downhole well pump (Figure 1) comprising a pump drive (115) comprising a variable speed drive (170) that drives a pump (112) to discharge production fluid from a well (Figure 1), where the well pump comprises a plurality of sensors (116 & 120) that provide measurements relating to one or more operating parameters including, but not limited to, drive frequency, pump flow rate, pump discharge pressure, pump intake pressure (see Paragraph 52) where the sensor measurements are inputted into a controller (130) so that the variable speed drive can change the drive frequency of the motor based on the detected power fluid parameters and the production parameters (see Paragraph 53).  The controller includes a processing device (190) that is programmed to determine the occurrence of some type of operational event based on the relationship between various monitored operating parameters the occurrence of some type of operational event (Paragraphs 42, 52 & 57;  Paragraphs 52 & 57 describe how various sensors are used to measure various operating parameters of the system (such as drive current, motor temperature, pump intake pressure, pump discharge pressure, static intake pressure, drive frequency, plump flow rate, and the like).  Paragraph 42 describes how the controller also uses derived parameters (e.g. from algorithms or modelling) or completion information (e.g. pump curves, inflow performance), where at least the “pump curves” would be a curves of the relationship between at least two operational values of the pump).
Jackson is directed to a downhole pump assembly with a pressure sensor (52) & flow meter (50) for allowing an operator to monitor the operating conditions of the surface pump (Column 3 - Lines 34-37) and that the operation of the surface pump can be controlled by a variable speed drive (Column 4 - Lines 28-31).  Having a controller that is able to adjust the operating speed of Jackson’s surface pump motor automatically based on the detected power fluid pressure & flow rate (as taught by Nguyen) would provide the benefit of having a pump assembly that does not require direct action from an operator to maintain desired production flow rates.  The examiner holds that it would have been obvious to a person having ordinary skill in the art that even though Jackson & Nguyen are directed to two different types of well pumps (where Jackson is directed to a surface pump that directs pressurized fluid into the well & Nguyen is directed to an electric submersible pump disposed within the well) that the sensors & motor control of Nguyen could be easily applied to the surface pump of Jackson.  This is supported by Lannom which is directed to a surface pump (164) that supplies pressurized fluid into a well (Figure 1) where a control unit 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the downhole jet pump assembly of Jackson such that the operation of the surface pumps motor was automatically adjusted based on detected fluid operation parameters (such as drive frequency & pump flow rate), as taught by Nguyen.  This would provide the benefit of allowing the pumps operation to be automatically adjusted without direct action by an operator.  
Tahmassebpur is directed to a pump assembly, wherein the system is able to correlate pump operation to the pumps pump curves (pressure versus flow, inlet pressure versus outlet pressure, and/or flow versus pump power) to accurately assess operation of the pump and ensure the pump operates with optimal efficiency within an acceptable range of operation for the pump (see Paragraph 41).
Jackson (as modified by Nguyen) comprises a downhole jet pump assembly with various sensors disposed throughout the system for monitoring various operating parameters of the pump and controlling the operation of the surface pump based on these detected values (see the proposed combination above).  Nguyen further describes how their controller uses the various measurements for the detection of some operational event, where such measurements includes derived parameters (e.g. from algorithms or modelling) or completion information (e.g. pump curves, inflow performance), see Paragraph 42.  So Nguyen describes how the controller uses information derived from pump curves to the control the operation of the pump to achieve specific a relationship between the pump intake pressure at an intake of the jet pump and the jet pressure at a downstream side of the jet pump, for the purpose of accurately assess the operation of the jet pump and ensure it is operating with optimal efficiency.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the downhole jet pump assembly of Jackson (as modified by Nguyen) such that the controller also determined a relationship between the jet pumps intake & discharge pressure, as taught by Tahmassebpur, to ensure the pump is operating at an optimal efficiency.  

Claims 28 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Nguyen & Tomita (and as evidenced by Lannom) as applied to claim 27 above, and in further view of Tahmassebpur.
Regarding Claim 28, Jackson in view of Nguyen & Tomita teaches the invention as disclosed above in Claim 27, wherein Jackson (as modified by Nguyen in view of Claim 1) further teaches:  wherein the processing unit (Nguyen: 190) is further programmed to monitor the power fluid parameters and measure production parameters (Nguyen: Paragraphs 52-53 & 57; Nguyen describes how a plurality of ESP sensors (116) & well sensors (120) may be situated in various locations to measure various parameters disclosed above, such as drive current, motor temperature, pump intake pressure, pump discharge pressure, static intake pressure, drive 
Jackson, Nguyen & Tomita are silent regarding the processing unit being programmed to specifically determine, based on the power fluid parameters and measured production parameters, a relationship between a jet pressure at a downstream side of the nozzle of the jet pump and a pump intake pressure at the intake of the jet pump.  
HOWEVER, Tahmassebpur is directed to a pump assembly, wherein the system is able to correlate pump operation to the pumps pump curves (pressure versus flow, inlet pressure versus outlet pressure, and/or flow versus pump power) to accurately assess operation of the pump and ensure the pump operates with optimal efficiency within an acceptable range of operation for the pump (see Paragraph 41).
Jackson (as modified by Nguyen) comprises a downhole jet pump assembly with various sensors disposed throughout the system for monitoring various operating parameters of the pump and controlling the operation of the surface pump based on these detected values (see the proposed combination above).  Nguyen further describes how their controller uses the various measurements for the detection of some operational event, where such measurements includes derived parameters (e.g. from algorithms or modelling) or completion information (e.g. pump curves, inflow performance), see Paragraph 42.  So Nguyen describes how the controller uses information derived from pump curves to the control the operation of the pump to achieve specific operating conditions, and Tahmassebpur describes how it is known for such pump curves to be of a relationship between the pump intake pressure at an intake of the jet pump and the jet pressure at a downstream side of the jet pump, for the purpose of accurately assess the operation of the jet pump and ensure it is operating with optimal efficiency.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the downhole jet pump assembly of Jackson (as modified by Nguyen) such that the controller also determined a relationship between the jet pumps intake & discharge pressure, as taught by Tahmassebpur, to ensure the pump is operating at an optimal efficiency.  
Regarding Claim 29, Jackson in view of Nguyen, Tomita & Tahmassebpur teaches the invention as disclosed above in Claim 28, wherein Jackson (as modified by Nguyen in view of Claim 1) further teaches:  wherein the processing unit (Nguyen: 190) is further programmed to determine, based on the power fluid parameters, the jet pressure at the downstream side of the nozzle of the jet pump (Nguyen: Paragraphs 52-53 & 57; Nguyen describes how a plurality of ESP sensors (116) & well sensors (120) may be situated in various locations to measure various parameters disclosed above, such as drive current, motor temperature, pump intake pressure, pump discharge pressure, static intake pressure, drive frequency, pump flow rate, and the like.  When this is incorporated into the pump assembly of Jackson (which as noted in the rejection of Claim 1) uses a jet pump to direct pressurized fluid into the well through a nozzle to pump the wellbore fluid (see Figure 4), this would result in the controller as determining the jet pressure at the .  

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 30 specifies how “the target jet pressure at the downstream side of the nozzle of the jet pump that is either a maximum of the first relationship or a minimum of the second relationship”, where the “first relationship” is the relationship between the production rate of the subterranean fluid and a jet pressure at a downstream side of a nozzle of the jet pump and the “second relationship” is the relationship between a pump intake pressure at an intake of the jet pump and the jet pressure at the downstream side of the nozzle of the jet pump.  It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious having a jet pump system with such specific operation.
While references (like Tahmassebpur) were found that had a controller for modifying the pumps operation based on a pump curves defining the relationship between various operating parameters (i.e. pressure versus flow, inlet pressure versus outlet pressure, and/or flow versus pump power), see Paragraph 41, the examiner was not able to find any prior art that would specifically teach having the target pressure at the downstream side of the nozzle of the jet pump .  

Response to Arguments
The applicants arguments entered on July 01, 2021 have been fully considered.
The examiner agrees that the amendments to the claims are supported by the applicant’s original disclosure.
The examiner also agrees that the amendments have addressed the 35 USC 112 rejection as set forth in the previous office action.
With respect to the applicants arguments regarding how the proposed amendments to Claims 1 & 14 would overcome the previously cited prior art, the applicant has merely stated that the amendments “distinguishes the invention claimed” from Jackson & Nguyen.  HOWEVER, the applicant has not identified/described HOW the applicant feels the amendments would be distinguished over the previously cited prior art.  
As noted in the rejection above, the examiner holds that Jackson & Nguyen would still read on the amended claims (see the rejections above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746